DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 05/19/2022 and 7/26/2022. The submission in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter



Claims 1-3, 5, 7-9, 11-15, 17, 19-20 and 25 are allowed.
Claims 4, 6, 10, 16, 18, and 21-24 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records Pedersen et al., (US 2003/0072062 A1); Shiyuuji Ougiya et al., (JPS6051033A); Mark Young et al., (US 2005/0185257 A1); Mark Young et al., (US 2005/0185257 A1); Robert Adams et al., (US 2003/0072063 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A submarine optical transmission apparatus comprising: 
a plurality of first component housing units capable of housing either or both of an optical component and an electric component and stacked in a first direction; 
a case capable of housing the stacked plurality of first component housing units, a longitudinal direction thereof being a second direction orthogonal to the first direction; and 
a heat dissipating member disposed in the case conducts heat generated in the plurality of first component housing units to the case, wherein 
each first component housing unit comprises a substrate whose principal surface is normal to the first direction, 
either or both of the optical component and the electric component are mounted on the substrate, [[and]] 
the heat dissipating member contacts the substrate of each first component housing unit, 
the heat dissipating member houses an optical fiber connecting between the optical components housed in the first component housing units, and 
a groove guiding the housed optical fiber to the first component housing units is formed on the heat dissipating member.

Regarding claim 9, A submarine optical transmission apparatus comprising: 
a plurality of first component housing units capable of housing either or both of an optical component and an electric component and stacked in a first direction; 
a case capable of housing the stacked first component housing units, a longitudinal direction thereof being a second direction orthogonal to the first direction; and 
a heat dissipating member disposed in the case conducts heat generated in the plurality of first component housing units to the case, wherein 
a part of the plurality of the first component housing units constitute a first communication system, 
a part of the plurality of the first component housing units other than the first component housing units included in the first communication system constitute a second communication system, Amendment August 2, 2022 Reply to Office Action of May 4, 2022 
a space separating the first communication system from the second communication system is disposed between the first communication system and the second communication system,
the heat dissipating member houses an optical fiber connecting between the optical components housed in the first component housing units, and 
a groove guiding the housed optical fiber to the first component housing units is formed on the heat dissipating member.

Regarding claims 13 and 25, are allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2003/0072063 A1 	Robert M. Adams et al., 
US 11032919 B2		Neuman; Randall Lee et al.
US 20050200943 A1	DeVincentis, David S. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636